Case 2:20-cv-00773-SPC-NPM Document 16 Filed 11/19/20 Page 1 of 2 PageID 92




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION


SHARON AUTH and TOM
AUTH,

             Plaintiffs,

v.                                                Case No. 2:20-cv-773-FtM-38NPM

AIG PROPERTY CASUALTY
COMPANY,

              Defendant.


                                       ORDER

        Before the Court are the parties’ Pretrial & Discovery Plan (Doc. 11),

Plaintiffs’ Opposed Motion to Strike Affirmative Defenses (Doc. 13), and Response

in Opposition (Doc. 15). In the Track Two Notice (Doc. 6), the parties were directed

to complete a Pretrial and Discovery Plan found on the assigned judge’s website.

The parties did not complete the correct form found on Judge Mizell’s website and

therefore the Court will strike it. The Court directs the parties to complete the proper

form.

        Relatedly, Plaintiffs filed a Motion to Strike Affirmative Defenses (Doc. 13).

This Court has a section in its Pretrial & Discovery Plan concerning motions to

strike. The Court will deny without prejudice Plaintiffs’ Opposed Motion to Strike
Case 2:20-cv-00773-SPC-NPM Document 16 Filed 11/19/20 Page 2 of 2 PageID 93




Affirmative Defenses (Doc. 13) to give Plaintiffs an opportunity to comply with this

Court’s directives, if they can.

      Accordingly, it is ORDERED:

      (1)    The Opposed Motion to Strike Affirmative Defenses (Doc. 13) is

             DENIED without prejudice.

      (2)    The Pretrial & Discovery Plan (Doc. 11) is STRICKEN and the Clerk

             is directed to amend the docket to reflect that it is stricken.

      (3)    By December 3, 2020, the parties are to file a Pretrial & Discovery Plan

             found on the assigned magistrate judge’s website.

      DONE and ORDERED in Fort Myers, Florida on November 19, 2020.




                                           2
